EXECUTION VERSION





 



Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is dated May 18,
2018 (“Effective Date”), and is by and among MODULE (DE) LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”), with an address at c/o W. P. Carey
Inc., 50 Rockefeller Plaza, 2nd Floor, New York, New York, 10020, and TOWER
AUTOMOTIVE OPERATIONS USA I, LLC (successor in interest to Tower Automotive
Products Company, Inc. and Tower Automotive Tool LLC), a Delaware limited
liability company (“Tenant”) with its principal address at 17672 N. Laurel Park
Drive, Suite 400E, Livonia, Michigan 48152. All capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Lease (hereinafter defined).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
April 10, 2002, as amended by that certain First Amendment to Lease Agreement
dated April 30, 2003, as further amended by that certain Second Amendment to
Lease Agreement dated July 31, 2007, and as further amended by that Third
Amendment to Lease Agreement dated May 22, 2014 (collectively the “Lease”)
pursuant to which Landlord leased to Tenant and Tenant leased from Landlord the
Auburn Premises, the Bluffton Premises, and the Milan Premises, as more
specifically described in the Lease.

 

WHEREAS, as of the date of the Third Amendment, the Lease was terminated as to
the Milan Premises;

 

WHEREAS, Landlord (successor-by-merger to CHASSIS (DE) LIMITED PARTNERSHIP, a
Delaware limited partnership) and Tenant are parties to that certain Lease
Agreement dated April 10, 2002, as amended (the “Chassis Lease”) pursuant to
which Landlord leased to Tenant and Tenant leased from Landlord certain premises
in Clinton Township, Michigan (the “Clinton Premises”) as more particularly
described in the Chassis Lease.

 

WHEREAS, Landlord and Tenant desire to terminate the Chassis Lease by a separate
Termination of Lease effective as of the Effective Date hereof, make the Clinton
Premises part of and subject to the Lease, as more particularly set forth in
this Amendment, and make other amendments and modifications to the Lease as
described herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged and agreed to by the parties, Landlord and Tenant hereby
agree as follows:

 

1.              Demise of Premises. Paragraph 1 of the Lease (“Demise of
Premises”) is hereby amended and restated as follows:

 

“Landlord hereby demises and lets to Tenant, and Tenant hereby takes and leases
from Landlord, for the term and upon the provisions hereinafter specified, the
following described property (hereinafter referred to collectively as the
"Leased Premises" and individually as the "Auburn Premises", the "Bluffton
Premises" and the "Clinton Premises", each of which premises is more
particularly described in the applicable description in Exhibit "A" attached
hereto, collectively the "Land"), together with (a) the Appurtenances; (b) the
buildings, structures and other improvements now or hereafter constructed on the
Land (collectively, the "Improvements"); and (c) the fixtures, machinery,
equipment and other property described in Exhibit "B" hereto (collectively, the
"Equipment").”

 

 

 

 



2.              Definitions. The following terms, as used in the Lease, shall
have the following meanings; it being agreed that to the extent any one or more
of the defined terms set forth below in this Paragraph 2 is already a defined
term in the Lease, then such term as defined in the Lease shall be deemed
deleted and replaced and superseded in its entirety by the definition set forth
hereinbelow:

 

“Additional Basic Rent” is intentionally deleted and all references in the Lease
to “Additional Basic Rent” shall have no force or effect.

 

“Basic Rent” shall mean the Auburn Basic Rent, the Bluffton Basic Rent, and the
Clinton Basic Rent”.

 

“Basic Rent Adjustment Date” shall mean, as applicable, the Auburn Basic Rent
Adjustment Date, the Bluffton Basic Rent Adjustment Date, and the Clinton Basic
Rent Adjustment Date.

 

“Commencement Date” shall mean the commencement date of the term as applicable
to the Auburn Premises, the Bluffton Premises and the Clinton Premises as set
forth in Paragraph 5(a).

 

“Credit Agreement” shall mean that certain Amended and Restated Revolving Credit
and Guaranty Agreement, dated as of April 23, 2013, and amended and restated as
of March 7, 2017 and without reference to any future amendment thereto or
refinancing thereof, by and among Tower Automotive Holdings USA, LLC, Tower
International Inc., Tower Automotive Holdings I, LLC, Tower Automotive Holdings
II(a), LLC, the subsidiary guarantors named therein, and the lenders thereto.

 

“Expiration Date” shall mean the expiration date as to each of the Auburn
Premises, the Bluffton Premises and the Clinton Premises as set forth in
Paragraph 5(a).

 

“Financial Ratio Tests” is intentionally deleted and all references in the Lease
to “Financial Ratio Tests” shall have no force or effect.

 

“Fourth Amendment” shall mean the Fourth Amendment to Lease dated May 18, 2018.

 

“Guarantor” shall mean Tower International, Inc.

 

“Guaranty” shall mean that certain Guaranty and Suretyship Agreement dated as of
the Effective Date of the Fourth Amendment pursuant to which Tower International
Inc. guaranties and becomes surety for the obligations of Tenant under the this
Lease.

 

“Interest Coverage Ratio" is intentionally deleted and all references in the
Lease to “Interest Coverage Ratio” shall have no force or effect.

 

 - 2 - 

 

 



“Lease” shall mean the Lease Agreement dated April 10, 2002, as amended by that
certain First Amendment to Lease Agreement dated April 30, 2003, that certain
Second Amendment to Lease Agreement dated July 31, 2007, that certain Third
Amendment to Lease dated May 22, 2014, and that certain Fourth Amendment to
Lease dated April 30, 2018.

 

“Leverage Ratio” is intentionally deleted and all references in the Lease to
“Leverage Ratio” shall have no force or effect.

 

“Leverage Test” means a test conducted four times per calendar year to determine
the Total Net Leverage Ratio for purposes of determining whether or not the
Initial Security Deposit (defined in Section 36(a)(i)) shall be increased.

 

“Related Premises” shall mean one of the Auburn Premises, the Bluffton Premises,
or the Clinton Premises.

 

“Release Premises” shall mean the Bluffton Premises.

 

“Replacement Credit Agreement” shall mean shall mean any credit agreement that
amends or replaces the Credit Agreement upon refinancing of the debt described
in the Credit Agreement (or any Replacement Credit Agreement).

 

“Total Net Leverage Ratio” as defined in the Credit Agreement.

 

“Tower” shall mean Tower International, Inc.

 

3.         Term. Paragraphs 5(a) and (b) of the Lease are hereby amended and
restated as follows:

 

“(a)     Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (the "Initial Term") (such Initial Term, as
extended or renewed in accordance with the provisions hereof, being called the
"Term") commencing on (i) April 10, 2002 for the Auburn Premises and the
Bluffton Premises and (ii) the Effective Date of the Fourth Amendment (each of
(i) and (ii) being the “Commencement Date” for the applicable leased premises)
and ending on (x) April 30, 2035 for the Auburn Premises and Clinton Premises
and (y) April 30, 2030 for the Bluffton Premises (each of (x) and (y) being the
“Expiration Date” for the applicable leased premises). For purposes of
clarification, the “Term” as used in this Lease shall refer to the term as
applicable to each leased premises, i.e. the “Term” of the Auburn Premises
commences April 10, 2002 and expires April 30, 2035, subject to extension as set
forth in Paragraph 5(b), the “Term” of the Bluffton Premises commences April 10,
2002 and expires April 30, 2030, subject to extension as set forth in Paragraph
5(b) and the “Term” of the Clinton Premises commences on the Effective Date of
the Fourth Amendment and expires April 30, 2035, subject to extension as set
forth in Paragraph 5(b).

 

(b)       As long as no Event of Default exists, Tenant shall have the right to
extend the Term as to each Related Premises for one (1) additional successive
period of ten (10) years (a "Renewal Term"), provided that (i) Tenant shall have
notified Landlord in writing at least twenty-four (24), but not more than
twenty-six (26), months prior to the first day of the Renewal Term applicable to
each Related Premises ("Notice of Interest to Renew") that Tenant is interested
in renewing this Lease for such Renewal Term and (ii) having given Landlord a
Notice of Interest to Renew as to each Related Premises, Tenant shall have
notified Landlord in writing at least eighteen (18) months prior to the first
day of each Renewal Term applicable to each Related Premises ("Renewal Notice")
that Tenant is renewing this Lease for such Renewal Term as to such Related
Premises, and provided further that, valid extension of this Lease as to the
Auburn Premises and the Clinton Premises requires the simultaneous extension as
to both the Auburn Premises and the Clinton Premises. In other words, Tenant
cannot extend this Lease solely as to the Auburn Premises or the Clinton
Premises but Tenant may extend this Lease as to the Bluffton Premises without
extending the term of the Auburn Premises or the Clinton Premises. Any such
extension of the Term shall be subject to all of the provisions of this Lease,
as the same may be amended, supplemented or modified (except that Tenant shall
not have the right to any further Renewal Terms with respect to such Related
Premises).

 

 - 3 - 

 

 



4.         Premises. Exhibit A of the Lease is hereby amended by retaining
Exhibit A-1 (legal description of Auburn Premises) and Exhibit A-2 (legal
description of Bluffton Premises) and adding Exhibit A-3 (legal description of
Clinton Premises) as shown on Schedule 1 attached hereto.

 

5.         Permitted Encumbrances. Exhibit “C” of the Lease is hereby amended by
the deletion of the phrase “Intentionally omitted” and the insertion of page
“C-4” in the form set forth on Schedule 2 attached hereto.

 

6.         Basic Rent. Exhibit “D” of the Lease (as modified by the Second
Amendment to Lease and the Third Amendment to Lease) is hereby deleted in its
entirety and replaced with the form of Exhibit “D” attached hereto as Schedule
3.

 

7.         Acquisition Cost. Exhibit “E” of the Lease (“Acquisition Cost”)
hereby is deleted in its entirety and is replaced with Exhibit “E” attached
hereto.

 

8.         Removal of Percentage Allocation.

 

(a)The defined term “Premises Percentage Allocation” is hereby deleted.

 

(b)Exhibit “F” of the Lease (“Premises Percentage Allocation of Basic Rent”),
and the reference thereto in the list of Exhibits following the Table of
Contents, is hereby is deleted in its entirety and is replaced with
“Intentionally omitted”.

 

(c)The words “Leased Premises multiplied by a percentage equal to the sum of the
percentages set forth on Exhibit "F" for the Remaining Premises” set forth in
Paragraph 18(e) of the Lease are hereby deleted and replaced with “Remaining
Premises”.

 

9.         Floor Net Sale Prices. Exhibit “H” referenced in the Second Amendment
to Lease (which should have been Exhibit “I” as noted below) is hereby deleted
in its entirety and replaced with the attached Exhibit “I” described in Schedule
6 attached hereto and made a part hereof. [Note: The First Amendment to Lease
added an Exhibit “H” (plans and specs for the Bluffton expansion. Therefore, the
next exhibit should be Exhibit “I”]

 

 - 4 - 

 

 



10.              Insurance. Paragraph 16 of the Lease is deleted in its entirety
and replaced with a new Paragraph 16 (Insurance) as set forth on Schedule 4
attached hereto.

 

11.              Option to Cause Purchase. Paragraph 33(a) of the Lease (as
modified by the Second Amendment to Lease) is hereby deleted in its entirety and
replaced with a new Paragraph 33(a) which is set forth on Schedule 5 attached
hereto and made a part hereof.

 

12.              Security Deposit. Paragraph 36(a)(i) is hereby deleted in its
entirety and replaced with the following new Paragraph 36(a)(i):

 

(a)(i) Concurrently with the execution of the Fourth Amendment, Tenant shall
deliver to Landlord a Letter of Credit in the amount of Two Million Three
Hundred Fifty Six Thousand Nine Hundred Ninety Three Dollars ($2,356,993), which
amount shall hereafter be referred to as the “Initial Security Deposit” and will
represent an increase in the existing letter of credit currently being held by
Landlord as security for this Lease. Promptly upon receipt of such Initial
Security Deposit, the letter of credit that Landlord is currently holding as
security for the Chassis Lease shall be returned to Tenant. Following the
Leverage Test, if the Total Net Leverage is less than or equal to 3.75 to 1.00,
Tenant shall not be required to increase the Initial Security Deposit. However,
if the Leverage Test indicates that the Total Net Leverage is greater than 3.75
to 1.00, then, provided that Landlord promptly delivers any ministerial
documents reasonably requested by Tenant’s letter of credit provider in
connection with the following, Tenant shall (or shall cause the Guarantor to)
increase the Initial Security Deposit from Two Million Three Hundred Fifty Six
Thousand Nine Hundred Ninety Three Dollars ($2,356,993) to an amount equal to
eighteen (18) months of the Basic Rent then in effect within twenty (20) days
following the date on which Tower fails to be in compliance with the foregoing
leverage test. Should the Total Net Leverage be greater than 3.75 to 1.00, such
shall not be an Event of Default and Tenant shall not be deemed to be in default
under the terms of this Lease provided that Tenant increases (or causes the
Guarantor to increase) the Initial Security Deposit as required herein.

 

13.              Bifurcation. From and after the date of this Fourth Amendment,
Landlord shall have the right to bifurcate the Lease, subject to Tenant’s
reasonable approval as to the form of such bifurcated lease (or leases).

 

14.              Broker. Landlord and Tenant each warrants and represents that
it has not dealt with any real estate broker or agent in connection with this
Fourth Amendment or its negotiation except for Advocate Commercial Real Estate
Advisors of Michigan, LLC. representing Tenant (the “Broker”). Tenant shall
indemnify and hold Landlord and the Leased Premises harmless from any cost,
expense or liability (including costs of suit and attorneys’ fees and costs) for
an compensation, commission or fees claimed by any real estate broker or agent
other than the Broker in connection with this Lease or its negotiation based
upon any act or statement of Tenant. Landlord warrants and represents to Tenant
that it has not dealt with any real estate broker or agent in connection with
this Lease or its negotiation. Landlord shall indemnify and hold Tenant harmless
from any cost, expense or liability (including without limitation costs of suit
and attorneys’ fees and costs) for any compensation, commission or fees claimed
by any real estate broker or agent other than the Broker in connection with this
Lease or its negotiation based upon any act or statement of Landlord. Landlord
shall pay any compensation, commissions or fees due to the Broker in connection
with this Lease pursuant to a separate written agreement between Landlord and
the Broker.

 

 - 5 - 

 

 



15.              Modification. The terms and conditions of the Lease, as
amended, are incorporated herein and made a part hereof by reference as though
fully rewritten herein. Except as modified by this Amendment, the Lease, as
amended, shall remain in full force and effect in accordance with the terms
thereof and is hereby ratified and confirmed in all respects and shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. In the event of a conflict between the terms of the Lease and the terms
of this Amendment, the terms of this Amendment shall control.

 

16.              Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all counterparts
shall constitute but one (1) and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment via portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

17.              Entire Agreement. This Amendment and the Lease together contain
the entire understanding of the parties hereto and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof. Any guarantees, promises, representations or warranties not herein or
therein contained and hereinafter made shall have no force and effect unless in
writing, and executed by the party or parties making such guarantees, promises,
representations or warranties. Neither this Amendment nor the Lease nor any
portion or provisions hereof or thereof may be amended, cancelled, changed,
discharged, modified, supplemented, terminated or waived orally or by any course
of dealing or in any manner other than by an agreement in writing, signed by the
party to be charged.

 

18.              Binding Agreement. This Amendment shall not be binding upon
Landlord and Tenant until executed and delivered by both Landlord and Tenant and
until Guarantor has delivered its Guaranty and Suretyship Agreement.

 

19.              Enforceability. If any provision of this Amendment or its
application to any circumstance or person is invalid or unenforceable to any
extent, the remainder of this Amendment, or the applicability of such provision
to other circumstances or persons, shall be valid and enforceable to the fullest
extent permitted by law and shall be deemed to be separate from such invalid or
unenforceable provisions and shall continue in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 - 6 - 

 

  



EXECUTION VERSION

 



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

 

LANDLORD:

 

MODULE (DE) LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By: Suspension (DE) QRS 15-1, Inc.,

        its general partner

 

 

By:        /s/ Nicolas Isham            

Name: Nicolas Isham

Title: Director

 

 

TENANT:

 

TOWER AUTOMOTIVE OPERATIONS USA I, LLC,
a Delaware limited liability company

 

By:        /s/ Dennis C. Pike            

Name: Dennis C. Pike

Title: Treasurer

 

  

 

 

 

 

 

SCHEDULE 1

 

 

CLINTON PREMISES

 

Land in the Township of Clinton, Macomb County, Michigan, described as follows:

 

PARCEL 1:

 

Part of the Northeast 1/4 of fractional Section 2 and part of fractional Section
1 , Town 2 North, Range 13 East, Clinton Township, Macomb County, Michigan,
described as follows; commencing at the intersection of the North line of said
fractional Section 2 and the centerline of North Avenue, said point being the
Southeast corner of Section 35 , Town 3 North, Range 13East, Macomb Township,
Macomb County, Michigan, thence North 88 degrees 07 minutes 43 seconds East 453.
10 feet and South 01 degrees 52 minutes 17 seconds East 60.00 feet to the point
of beginning on the Southerly right of way line of Hall Road; thence North 88
degrees 07 minutes 43 seconds East 965. 92 feet; thence South 27 degrees 21
minutes 52 seconds West 739.65 feet along the Westerly right of way line of the
Grand Trunk Western Railway; thence North 83 degrees 14 minutes 50 seconds West
1013.45 feet; thence North 16 degrees 16 minutes 33 seconds East 301.26 feet
along the Easterly right of way line of M-97; thence North 88 degrees 07 minutes
43 seconds East 235.60 feet; thence North 16 degrees 16 minutes 33 seconds East
218. 00 feet to the point of beginning.

 

PARCEL 2:

 

Part of the Northeast 1/4 of fractional Section 2, Town 2 North, Range 13 East,
Clinton Township, Macomb County, Michigan, and being more particularly described
as follows; commencing at the intersection of the North line of said fractional
Section 2 and the centerline of North Avenue, said point being the Southeast
corner of Section 35, Town 3 North, Range East, Macomb Township, Macomb County,
Michigan, thence South 1 degree 42 minutes 09 seconds East 529.50 feet; thence
South 23 degrees 02 minutes 51 seconds West 15.35 feet to the point of
beginning; thence South 83 degrees 14 minutes 50 seconds East 1079. 51 feet to
the Northwesterly right of way line of the Grand Trunk Western Railroad; thence
South 27 degrees 21 minutes 52 seconds West 408.93 feet along the said right of
way line; thence North 83 degrees 06 minutes 08 seconds West 1046.72 feet;
thence North 23 degrees 02 minutes 51 seconds East 396.20 feet to the point of
beginning.

 

 

 

Tax Item No. 11-02-200-034; Manatron No. 11-001-053-00

 

 

 

 

 

EXHIBIT A-3 

 

 - 8 - 

 

 

SCHEDULE 2

 

 

Permitted Encumbrances/Clinton Premises 

 

1.        Taxes for the year 2018, not yet due or payable.

 

2.        Easement in favor of The Detroit Edison Company and the Covenants,
Conditions and Restrictions contained in instrument(s) recorded in Liber 203 ,
page 578A and as shown on survey.

 

3.       Easement in favor of The Township of Clinton for sanitary sewers and
water mains contained in instrument(s) recorded in Liber 2088 , page 786, Liber
2088, page 789 and Liber 2088, page 793 and as shown on survey.

 

4.        Terms and Conditions contained in Covenant to Construct Sidewalks and
Associated Improvements, as disclosed by instrument recorded in Liber 6909, page
478 and as shown on survey.

 

5.        Rights of the railroad company servicing the railroad siding on the
subject premises in and to the ties, rails and other property constituting said
railroad siding or in and to use thereof and also rights of others thereto
entitled in and the use thereof.

 

6.        Survey prepared by George Jerome & Co. Surveyors dated April 5 , 1999,
last. revised March 24 2002, Job No. 24-303 shows the following variations or
mislocations:

 

a. water mains, sanitary sewer, storm drains, and gas lines located on insured
premises without the benefit of a recorded easement;

 

b. overhead power lines and power poles located along the easterly record line
of title;

 

c. railroad spur tracks entering subject property from the southeast and running
along the easterly record lines of title;

 

d. fences vary with easterly and southerly record lines of title;

 

e. curbing extends over northwesterly record lines of title.

 

7.        Rights of others for ingress and egress purposes in and to the use of
Groesbeck Highway right of way (M-97) affecting the westerly record line of
title.

 

 

 

 

 

EXHIBIT C-4

 

 - 9 - 

 

 

SCHEDULE 3

 

EXHIBIT D 

 

1.Basic Rent.

 

(a)Auburn Premises.

 

i.Subject to the adjustments provided for in Paragraphs 2, 3 and 4 of this
Exhibit D, basic rent payable with respect to the Auburn Premises ("Auburn Basic
Rent”) from the Effective Date of the Fourth Amendment through and including
October 24, 2018 shall be $1,316,959 per annum, payable quarterly in advance on
each Basic Rent Payment Date, in equal installments of $329,240 each.

 

ii.Subject to the adjustments provided for in Paragraphs 2, 3 and 4 of this
Exhibit D, Auburn Basic Rent from October 25, 2018 through the remainder of the
Term shall be $749,350 per annum, payable quarterly in advance on each Basic
Rent Payment Date, in equal installments of $187,338 each.

 

iii.Pro rata Basic Rent for the Auburn Premises for the period from the
twenty-fifth day of the last month of the Term through the last day of the last
month of the Term shall be paid with the final quarterly installment of Basic
Rent.

 

(b)Bluffton Premises.

 

i.Subject to the adjustments provided for in Paragraphs 2, 3 and 4 of this
Exhibit D, basic rent payable with respect to the Bluffton Premises ("Bluffton
Basic Rent”) from the Effective Date of the Fourth Amendment through and
including April 24, 2020 shall be $1,169,276 per annum, payable quarterly in
advance on each Basic Rent Payment Date, in equal installments of $292,319 each.

 

ii.Subject to the adjustments provided for in Paragraphs 2, 3 and 4 of this
Exhibit D, Bluffton Basic Rent from April 25, 2020 through the remainder of the
Term shall be $795,974 per annum, payable quarterly in advance on each Basic
Rent Payment Date, in equal installments of $198,993.50 each.

 

iii.Pro rata Basic Rent for the Bluffton Premises for the period from the
twenty-fifth day of the last month of the Term through the last day of the last
month of the Term shall be paid with the final quarterly installment of Basic
Rent.

 

(c)Clinton Premises.

 

i.Subject to the adjustments provided for in Paragraphs 2, 3 and 4 of this
Exhibit D, basic rent payable with respect to the Clinton Premises ("Clinton
Basic Rent”) from the Effective Date of the Fourth Amendment through and
including October 24, 2018 shall be $4,371,355 per annum, payable quarterly in
advance on each Basic Rent Payment Date, in equal installments of $1,092,838.75
each.

 



 - 10 - 

 



 

ii.Subject to the adjustments provided for in Paragraphs 2, 3 and 4 of this
Exhibit D, Clinton Basic Rent from October 25, 2018 through the remainder of the
Term shall be $2,273,895 per annum, payable quarterly in advance on each Basic
Rent Payment Date, in equal installments of $568,473.75 each.

 

iii.Pro rata Basic Rent for the Clinton Premises for the period from the
twenty-fifth day of the last month of the Term through the last day of the last
month of the Term shall be paid with the final quarterly installment of Basic
Rent.

  

(d)Bluffton Purchase Option. Subject Paragraphs 2, 3 and 4 below:

 

i.If the Bluffton Premises is sold pursuant to the terms of Paragraph 33 of the
Lease, commencing on the date of the Purchase Option Closing Date for the
Bluffton Premises, annual Basic Rent then payable shall be reduced by an amount
equal to the Release Premises Amount times 12.08 percent (the "Bluffton
Reduction Amount").

 

ii.The amount of Basic Rent resulting from this calculation shall be payable
henceforth for each annual period in respect of the remainder of the Term,
payable quarterly in advance in equal installments on each subsequent Basic Rent
Payment Date.

 

iii.If the Purchase Option Closing Date for the Bluffton Premises does not occur
on a Basic Rent Payment Date and, provided further that quarterly Basic Rent is
reduced pursuant to Subsection l(d)(i) above, Tenant shall be entitled to a per
diem credit for the difference in Basic Rent for each day commencing on the
Purchase Option Closing Date for the Bluffton Premises up to and including the
day immediately preceding the next occurring Basic Rent Payment Date. The amount
of this credit shall be deducted by Tenant from the quarterly Basic Rent payable
on the Basic Rent Payment Date immediately following the Purchase Option Closing
Date for the Bluffton Premises.

 

iv.Notwithstanding anything to the contrary in Subparagraph 1(d)(i) hereinabove,
in no event shall any reduction of Basic Rent exceed the amount of Basic Rent
allocated to the Bluffton Premises immediately prior to the sale of the Bluffton
Premises.

 

v.If at the time of the Purchase Option Closing Date for the Bluffton Premises,
such premises is the only Related Premises that remains subject to the Lease,
then the obligation of Tenant to pay Basic Rent for the Bluffton Premises to
Landlord for the remainder of the Term applicable to the Bluffton Premises shall
be deemed a Surviving Obligation and notwithstanding anything to the contrary
set forth in Paragraph 36(d) of the Lease, the Security Deposit allocable to the
Bluffton Premises shall remain in effect until the all Basic Rent for the
remainder of the Term of the Bluffton Premises shall be paid in full.

  

2.CPI Adjustments to Basic Rent. The Basic Rent shall be subject to adjustment,
in the manner hereinafter set forth, for increases in the index known as United
States Department of Labor, Bureau of Labor Statistics, Consumer Price Index,
All Urban Consumers United States City Average, All Items, (1982-84=100) ("CPI )
or the successor index that most closely approximates the CPI. If the CPI shall
be discontinued with no successor or comparable successor index, Landlord and
Tenant shall attempt to agree upon a substitute index or formula but if they are
unable to so agree, then the matter shall be determined by arbitration in
accordance with the rules of the American Arbitration Association then
prevailing in New York City. Any decision or award resulting from such
arbitration shall be final and binding upon Landlord and Tenant and judgment
thereon may be entered in any court of competent jurisdiction. In no event will
the Basic Rent as adjusted by the CPI adjustment be less than the Basic Rent in
effect for the two (2) year period immediately preceding such adjustment.

 



 - 11 - 

 

 

3.Effective Dates of CPI Adjustments.

 

(a)Auburn Basic Rent shall not be adjusted to reflect changes in the CPI until
May 1, 2020. As of May 1, 2022, May 1, 2024, May 1, 2026, May 1, 2028, May 1,
2030, May 1, 2032, and May 1, 2034, Auburn Basic Rent shall be adjusted to
reflect increases in the CPI during the most recent two (2) year period
immediately preceding each of the foregoing dates (each such date being
hereinafter referred to as the “Auburn Basic Rent Adjustment Date”).

 

(b)Bluffton Basic Rent shall not be adjusted to reflect changes in the CPI until
May 1, 2022. As of May 1, 2024, May 1, 2026, and May 1, 2028, Bluffton Basic
Rent shall be adjusted to reflect increases in the CPI during the most recent
two (2) year period immediately preceding each of the foregoing dates (each such
date being hereinafter referred to as the “Bluffton Basic Rent Adjustment
Date”).

 

(c)Clinton Basic Rent shall not be adjusted to reflect changes in the CPI until
May 1, 2020. As of May 1, 2022, May 1, 2024, May 1, 2026, May 1, 2028, May 1,
2030, May 1, 2032, May 1, 2034, Clinton Basic Rent shall be adjusted to reflect
increases in the CPI during the most recent two (2) year period immediately
preceding each of the foregoing dates (each such date being hereinafter referred
to as the “Clinton Basic Rent Adjustment Date”).

 

4.Method of Adjustment for CPI Adjustment.

 

(a)As of each Basic Rent Adjustment Date when the average CPI determined in
clause (i) below exceeds the Beginning CPI (as defined in this Paragraph 4(a)),
the Basic Rent in effect immediately prior to the applicable Basic Rent
Adjustment Date shall be multiplied by a fraction, the numerator of which shall
be the difference between (i) the average CPI for the three (3) most recent
calendar months (the "Prior Months) ending prior to such Basic Rent Adjustment
Date for which the CPI has been published on or before the forty-fifth (45th)
day preceding such Basic Rent Adjustment Date and (ii) the Beginning CPI, and
the denominator of which shall be the Beginning CPI. The product of such
multiplication shall be added to the Basic Rent in effect immediately prior to
such Basic Rent Adjustment Date. As used herein “Beginning CPI" shall mean the
average CPI for the three (3) calendar months corresponding to the Prior Months,
but occurring two (2) years earlier. If the average CPI determined in clause (i)
is the same or less than the Beginning CPI, the Basic Rent will remain the same
for the ensuing two (2) year period, subject, however, to adjustment for Fair
Market Rental Value as of the beginning of any Renewal Term.

 

(b)Effective as of a given Basic Rent Adjustment Date, Basic Rent payable under
this Lease until the next succeeding Basic Rent Adjustment Date shall be the
Basic Rent in effect after the adjustment provided for as of such Basic Rent
Adjustment Date.

 

(c)Notice of the new annual Basic Rent shall be delivered to Tenant on or before
the tenth (10th) day preceding each Basic Rent Adjustment Date, but any failure
to do so by Landlord shall not be or be deemed to be a waiver by Landlord of
Landlord' s rights to collect such sums. Tenant shall pay to Landlord, within
ten (10) days after a notice of the new annual Basic Rent is delivered to
Tenant, all amounts due from Tenant, but unpaid, because the stated amount as
set forth above was not delivered to Tenant at least ten (10) days preceding the
Basic Rent Adjustment Date in question.

  

5.Basic Rent During Each Renewal Term. During the Renewal Term annual Basic Rent
for the Renewal Term shall be an amount equal to the Fair Market Rental Value as
of the first day of the Renewal Term, determined in accordance with Paragraph 29
of this Lease, shall be subject to increases as provided in the foregoing
Paragraphs 2, 3 and 4 and shall be payable in equal quarterly installments on
each Basic Rent Payment Date.

 

 - 12 - 

 

 

EXHIBIT E

ACQUISITION COST

 



Auburn, IN $4,502,104 Bluffton, OH $4,825,064 Clinton, MI $28,900,000     TOTAL:
$38,227,168



 



 - 13 - 

 

 

SCHEDULE 4

 

16.Insurance.

 

(a)  Tenant shall maintain the following insurance on or in connection with the
Leased Premises:

 

(i)       Insurance against risk of physical loss or damage to the Improvements
and Equipment as provided under Special Form "All Risk" property insurance
including physical damage, machinery breakdown and business interruption
coverage (as indicated in (vi) below) for the building, improvements and
Tenant's equipment, and including and including customarily excluded perils of
flood coverage (if the Leased Premises is in a flood zone), earthquake (if the
Leased Premises is in a seismic zone), and, to the extent required by Lender,
terrorism insurance (subject to market availability at the time in question).
Such policies shall contain deductibles not more than One Million Dollars
($1,000,000) per occurrence.

 

(ii)       Commercial General Liability written on an occurrence form basis with
combined single liability limit of $1,000,000 and aggregate limit of $2,000,000.
Coverage shall include; bodily injury, personal injury and death, and property
damage occurring on, in or as a result of the use of the Leased Premises.

 

(iii)       Commercial Business Automobile Liability insurance including
coverage for all autos owned, non-owned and hired vehicles providing coverage
for bodily injury and property damage liability with combined single limits of
not less than $1,000,000.

 

(iv)       Commercial umbrella/excess liability written on an occurrence form
basis with an insurance limit of $15,000,000.

 

(v)       Statutory Workers’ Compensation and Employers Liability with minimum
limit of $500,000 for Tenant's employees.

 

(vi)       Business Interruption shall include Leasehold Interest coverage for
continuation of rent. Such insurance shall name Landlord as loss payee solely
with respect to Rent payable to or for the benefit of the Landlord under this
Lease with respect to Rent payable to or for the benefit of the Landlord under
this Lease.

 

(b)       Tenant's insurance required by Paragraph 16(a) shall be written by
insurance companies with a rating of not less than AM Best “A-,” and a financial
size of not less than Class XII, in the most current available “Best’s Insurance
Reports”, and licensed to do business in the state in which the each Building is
located. Insurance policies referred in clauses (ii), (iii) and (iv) shall name
Landlord, Lender, and any other party reasonably designated by Landlord, as an
additional insured. The additional insured endorsement required under clause
(iii) shall apply on a primary and noncontributory basis with any other
insurance available to the additional insured named above. In addition, the
coverage described in clause (i) relating to the Building and Improvements (but
excluding any personal property and business interruption) of Tenant shall also
name Landlord as “loss payee”. All policies shall contain effective waivers by
the carrier against all claims for insurance premiums against Landlord and shall
contain full waivers of subrogation against the Landlord. If said insurance or
any part thereof shall expire, be withdrawn or become void for any reason,
including a breach of any condition thereof by Tenant or the failure or
impairment of the capital of any insurer, or Tenant shall immediately obtain new
or additional insurance that complies with the provisions of this Lease.

 

(c)       Tenant shall pay as they become due all premiums, deductibles and any
self-insured retentions for the insurance required by Paragraph 16(a), and shall
deliver to Landlord all original certificates of insurance within a reasonable
period on or after policy renewal date, or, if required by Lender, original or
certified policies.

 

(d)       Each policy required by any provision of Paragraph 16(a), except
clause (v) thereof, shall provide that it may not be cancelled on any renewal
date except after thirty (30) days' prior notice to Landlord and Lender and
shall provide that such policies shall not be cancelled for non-payment of
premium except as ten (10) days’ prior notice to Lender.

 

 - 14 - 

 



EXECUTION VERSION

 



 

SCHEDULE 5

 

 

33. Option to Cause Purchase.

 

(a) Landlord does hereby give and grant to Tenant the option to purchase or
cause to be purchased (the “Purchase Option”), the Release Premises by Tenant or
a third party buyer (each a “Designee”) (i) for a purchase price equal to or in
excess of the applicable Floor Net Sale Price for the Release Premises (the
“Release Premises Amount”, (ii) subject to the purchase and sale agreement
acceptable to Landlord in Landlord’s sole discretion and the payment by Designee
(or Tenant if Tenant is the Designee) of all Costs incurred by Landlord in
connection with the Purchase Option, and (iii) on any date (the “Option Purchase
Date”) which is mutually agreeable to Landlord and Tenant. If Tenant desires to
exercise the Purchase Option but cannot procure a third party buyer willing and
able to pay an amount at least equal to the Floor Net Sales Price, then Tenant
may only exercise the Purchase Option if, in addition to payment by said third
party buyer of the applicable purchase price, Tenant pays to Landlord the
difference between the purchase price actually paid by the third party buyer to
Landlord and the Floor Net Sales Price for the Release Premises sold. If Tenant
intends to exercise the Purchase Option, Tenant shall give written notice (the
“Option Exercise Notice”) to Landlord to such effect not later than one hundred
twenty (120) days prior to the scheduled Option Purchase Date. Notwithstanding
anything in this Paragraph 33 to the contrary, Tenant may not exercise the
Purchase Option with respect to the Bluffton Premises unless Tenant has ceased
business operations at the Bluffton Premises.

 

 

 

 

SCHEDULE 6

Exhibit “I”

Floor Net Sale Prices

 

Bluffton, Ohio: The Floor Net Sale Price of the Bluffton Premises shall be
agreed upon jointly by Landlord and Tenant within thirty (30) days of the
earlier to occur (a) the date on which Tenant has notified Landlord that Tenant
has ceased business operations at the Bluffton Premises and (b) the date at
which Tenant has actually ceased business operations (for purposes of
determining the fair market value for the Bluffton Premises hereunder, should
such determination become necessary, this date shall be also referred to as one
of the instances of (i) the term “Applicable Initial Date” as otherwise defined
in Paragraph 29 of this Lease and (ii) a “Relevant Date” as otherwise defined in
Paragraph 2 of this Lease). If Landlord and Tenant cannot agree on the Floor Net
Sales Price within such 30-day period, the Floor Net Sales Price for the
Bluffton Premises shall be the fair market value of the Bluffton Premises as of
the Relevant Date as if unaffected and unencumbered by this Lease and determined
in accordance with the same procedures as are used for the determination of Fair
Market Value specified for in Paragraph 29 of this Lease.

 

 

 

 

 



